Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/30/2020.  Claims 1 and 5 are amended.  Claims 1-9 are pending.
All previous rejections are withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed, applicant amends claim 1 to recite the cereal that is stable for at least ten months.  This limitation is not supported by the original disclosure.  Page 8 of the instant specification does disclose at least ten months but it is specific to the product  formed from the processing steps recited on pages 6-7 and having the moisture content of 3.70% as shown on page 8.  While the product of claim 1 recites in the preamble “ prepared by drying cereal batter mixture”, there is nothing in the body of the claim pertaining to drying.  The moisture content is not defined.  The product as recited in claim 1 comprises about 48-50 parts coconut meat and 48-50 coconut water.  There is equal part of solid ingredient and wet ingredient.  There is no disclosure that such composition is stable for at least ten months.  Also, page 8 specifically discloses “ stable against rancidity and staling” not just stable.  There is also no disclosure of “ taking the shape of trays into which the cereal batter mixture is poured”.  Pouring into the tray does not automatically indicate that the batter takes the shape of the tray.  It would depends on how viscous or fluid the batter is.  The instant specification does 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “ ready-to-eat cereal” is vague and indefinite because it is not clear what is intended by cereal.  The term “ cereal “ is known in the art as a grain ingredient such as wheat, rice, corn,oat etc..  The claimed product does not contain any grain ingredient; thus, it is not clear what is meant or intended by “ ready to eat cereal” or cereal batter mixture.  Line 10, the phrase “ the dried cereal batter” is vague and indefinite because it is not clear what is meant by “ dried”.  While the preamble recites “ drying a cereal batter mixture”, there is no limitation in the body of the claim on dried or drying.  The batter comprises 48-50 parts of coconut meat and 48-50 parts coconut water.  Such composition is not a dried batter.  It is also unclear what is meant by “ large flat sheets taking the shape of trays” because it is unclear how such liquid batter can form sheets taking the shape of the trays.  
In all claims, the term “ ready-to eat cereal” has the same problem as claim 1.
Claim 4 is vague and indefinite.  It is unclear how claim 4 further limits claim 1 which already and only recite sago starch.  While the language consists essentially of is narrower than comprising, claim 1 only recites sago starch.
In claim 5, step e is vague and indefinite.  It is not clear if the time of about 2-5 minutes is the time that is taken to reach the temperature of “ about 80-100 degrees C” or the time is the time that the temperature is kept at about 80-100 degrees C.  In step f, terms such as “ thinly and thin” is vague and indefinite because they are relative.  What would be considered as thinly and thin?  In step g, the limitation of “ an enrobed base” is vague and indefinite because it is not clear what is intended or meant 
The claims are free of prior art because the combination of prior art does not disclose the stability of at least 10 month and the percent of coconut meat and coconut water as claimed.  Also, with respect to claim 5, there is no teaching or suggestion of the blanching step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
April 6, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793